The jury was authorized to convict appellant upon the evidence showing the transportation by him of the two pints of whisky found in the automobile. There is nothing in the record to indicate that the conviction was not predicated upon such testimony, nor that the jury convicted appellant, alone, of transporting the whisky found in the sacks by the side of the road.
Appellant's contention that the circumstances relative to the whisky found in the sacks were insufficient to support the conviction is untenable.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.